                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION


DONNA CHER JOHNSON                                                             PLAINTIFF

                                                                       NO. 3:18CV00072-JMV

COMMISSIONER OF SOCIAL SECURITY                                                DEFENDANT



                       ORDER ON PETITION FOR ATTORNEY FEES

         Before the Court are Plaintiff’s motion [20] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), Defendant’s response [21], and Plaintiff’s

reply [22].

         In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [19] dated

February 6, 2019, this Court remanded this case to the Social Security Administration for further

proceedings. Plaintiff now seeks an award of attorney fees made payable to her counsel in the

amount of $5,972.40, which represents 30 hours at a rate of $199.08 for work in 2018 and 2019.

The Acting Commissioner objects to the fee request on the grounds that any fee award should be

made payable to Plaintiff, not directly to her counsel, and the number of hours used to calculate

the award is “artificially inflated” because Plaintiff’s itemization reflects billing in half-hour

increments. The Acting Commissioner suggests a 10% reduction of attorney time (3 hours) is

warranted. In her reply Plaintiff states, inter alia, that the itemization is an accurate

representation of attorney time spent and that counsel rounded down in calculating the time

spent.
        The Court has thoroughly considered the submissions of the parties and finds the

Commissioner’s objections are well taken. First, pursuant to Astrue v. Ratliff, 130 S. Ct. 2521,

2522 (2010), EAJA awards are payable to the litigant, not counsel. Next, Plaintiff has submitted

no authority in support of awards based upon the practice of half-hour billing. Indeed, it is

inconceivable that brief tasks, including “[r]eviewed answer filed to complaint” and “[r]eviewed

Order granting Motion for leave to Proceed in Forma Pauperis” each took thirty minutes as each

document involved is brief and essentially standard. Moreover, the block entry, including

“[r]eviewed Transcript, performed legal research, drafted brief, made edits to brief, and

submitted brief on ECF” is not sufficiently itemized to allow the Court to determine whether a

reasonable amount of time was spent on each task. See Hagan v. MRS Associates, Inc., 2001

WL 531119, at *3-5 (E.D. La. May 15, 2001) (court reduced total hours recorded by ten percent

where time entries contained multiple, unrelated tasks lumped together and reflected many

quarter-hour entries for brief tasks). Accordingly, the Court agrees with the Acting

Commissioner that a three-hour reduction of attorney time is warranted in this instance.

        THEREFORE, IT IS ORDERED:

        That Plaintiff’s fee request is granted in part, and the Acting Commissioner shall

promptly pay to Plaintiff a total of $5,375.16 in attorney fees for the benefit of counsel for

Plaintiff.

        This 9th day of April, 2019.



                                              /s/ Jane M. Virden
                                              U. S. Magistrate Judge



                                                  2
